
	

115 HR 95 : Veterans’ Access to Child Care Act
U.S. House of Representatives
2017-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 95
		IN THE SENATE OF THE UNITED STATES
		July 31, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide child
			 care assistance to veterans receiving certain medical services provided by
			 the Department of Veterans Affairs.
	
	
 1.Short titleThis Act may be cited as the Veterans’ Access to Child Care Act. 2.Child care assistance for veterans receiving mental health care and other intensive health care services provided by the Department of Veterans Affairs (a)In generalSubchapter III of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
				
					1730B.Child care assistance for veterans receiving mental health care and other intensive health care
			 services
 (a)In generalThe Secretary shall provide child care assistance to an eligible veteran for any period that the veteran—
 (1)receives covered health care services at a facility of the Department; and (2)is required travel to and return from such facility for the receipt of such health care services.
							(b)Child Care Assistance
 (1)Child care assistance provided under this section may include any of the following: (A)A stipend for the payment of child care offered by a licensed child care center (either directly or through a voucher program) which shall be, to the extent practicable, modeled after the Department of Veterans Affairs Child Care Subsidy Program established pursuant to section 590 of title 40.
 (B)Direct provision of child care at an on-site facility of the Department. (C)A payment made directly to a private child care agency.
 (D)A collaboration with a facility or program of another Federal department or agency. (E)Such other form of assistance as the Secretary considers appropriate.
 (2)In the case that child care assistance under this section is provided as a stipend under paragraph (1)(A), such stipend shall cover the full cost of such child care.
 (c)DefinitionsIn this section: (1)The term eligible veteran means a veteran who—
 (A)is the primary caretaker of a child or children; and (B)is—
 (i)receiving covered health care services from the Department; or (ii)in need of covered health care services, and but for lack of child care services, would receive such covered health care services from the Department.
 (2)The term covered health care services means— (A)regular mental health care services;
 (B)intensive mental health care services; or (C)such other intensive health care services that the Secretary determines that provision of assistance to the veteran to obtain child care would improve access to such health care services by the veteran..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1730A the following new item:
				
					
						1730B. Child care assistance for veterans receiving mental health care and other intensive health
			 care services..
			3.Extension of reduction in amount of pension furnished by Department of Veterans Affairs for certain
			 veterans covered by medicaid plans for services furnished by nursing
 facilitiesSection 5503(d)(7) of title 38, United States Code, is amended by striking September 30, 2024 and inserting September 30, 2026. 4.Extension of requirement for collection of fees for housing loans guaranteed by Secretary of Veterans AffairsSection 3729(b)(2) of title 38, United States Code, is amended—
 (1)in subparagraph (A)— (A)in clause (iii), by striking September 30, 2024 and inserting December 31, 2024; and
 (B)in clause (iv), by striking September 30, 2024 and inserting December 31, 2024; (2)in subparagraph (B)—
 (A)in clause (i), by striking September 30, 2024 and inserting December 31, 2024; and (B)in clause (ii), by striking September 30, 2024 and inserting December 31, 2024;
 (3)in subparagraph (C)— (A)in clause (i), by striking September 30, 2024 and inserting December 31, 2024; and
 (B)in clause (ii), by striking September 30, 2024 and inserting December 31, 2024; and (4)in subparagraph (D)—
 (A)in clause (i), by striking September 30, 2024 and inserting December 31, 2024; and (B)in clause (ii), by striking September 30, 2024 and inserting December 31, 2024.
				
	Passed the House of Representatives July 28, 2017.Karen L. Haas,Clerk
